Case: 4:14-cv-01535-JAR Doc. #: 329 Filed: 02/27/19 Page: 1 of 1 PageID #: 8240




                                    •Instruction N o '

       Where the employer's records are inaccurate or inadequate, an employee has carried out

her burden if she produces sufficient evidence to show the amount work performed as a matter of

just and reasonable inference. The burden then shifts to the employer to come forward with

evidence of the precise amount of work performed or with evidence to negative the

reasonableness of the inference to be drawn from the employee's evidence. If the employer fails

to produce such evidence, a jury may then award damages to the employee, even though the

result is only approximate.




Proposed by Plaintiff. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687-88 (19 6




                                               4
